TMC, and were each allowed to separately continue competing in the
                 mobile banking business. Subsequently, Boga formed MBSystems, LLC
                 and Fuller formed Disaster Recovery Vehicles, LLC. Alex Foris, the owner
                 of TMC, had a minority interest in Disaster Recovery Vehicles. And
                 Disaster Recovery Vehicles later ordered, and TMC subsequently built,
                 mobile banking chassis for Disaster Recovery Vehicles to use to compete in
                 the mobile banking business.
                             When Boga discovered that Fuller and Foris were competing
                 in the mobile banking business through Disaster Recovery Vehicles and
                 that Disaster Recovery Vehicles had ordered mobile banking chassis from
                 TMC, Boga sued Fuller and TMC, claiming that TMC had violated the
                 nondisclosure agreement and the exclusive manufacturing agreement and
                 misappropriated trade secrets, and that Fuller had interfered with these
                 agreements. The district court ultimately granted Fuller and TMC's
                 motion for summary judgment, finding that Boga had failed to identify a
                 breach of any contract in which Fuller did not have rights equal to Boga.
                 The district court also found that Boga brought or maintained this action
                 without reasonable ground under NRS 18.010(2)(b) and awarded Fuller
                 and TMC attorney fees. These consolidated appeals followed.
                                                DISCUSSION
                             This court reviews a grant of summary judgment de novo.
                 Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005).
                 Construction of a contract is generally a question of law that is likewise
                 reviewed de nova    Anvui, LLC v. G.L. Dragon, LLC,     123 Nev. 212, 215,

                 163 P.3d 405, 407 (2007).
                             Regarding the nondisclosure agreement, Boga argues that
                 TMC breached that agreement by disclosing MATTS' trade secrets to

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                 Disaster Recovery Vehicles, or by building a mobile banking unit chassis
                 for Disaster Recovery Vehicles using MATTS' trade secrets. But these
                 arguments ignore the fact that, to the extent that any trade secrets were
                 disclosed, that disclosure was effectively made to Fuller, as the owner and
                 operator of Disaster Recovery Vehicles. Per the resolution of the MATTS
                 litigation, Fuller was assigned an equal right to any of MATTS' trade
                 secrets, and thus, the assertion that TMC somehow violated the
                 nondisclosureS agreement by disclosing these alleged trade secrets to
                 Disaster Recovery Vehicles lacks merit.
                             Further, to the extent that Boga interprets the nondisclosure
                 agreement as requiring TMC to use any covered trade secrets for the
                 "mutual benefit" of both Boga and Fuller, this argument is also without
                 merit. While the interpretation of an ambiguous contract may present a
                 question of fact if there is a question as to the parties' intent concerning
                 the ambiguous provision, the alternative interpretation creating
                 ambiguity must be reasonable.      Ammi, 123 Nev. at 215-16, 163 P.3d at

                 407. In this case, although the nondisclosure agreement requires that
                 TMC's use of any alleged trade secrets "mutually benefit" Boga and Fuller,
                 the settlement and court order dissolving MATTS permitted Boga and
                 Fuller to separately compete against each other in the mobile banking
                 business. And requiring TMC's construction of a mobile banking chassis
                 for Fuller to benefit both Boga and Fuller would fly in the face of the
                 settlement and order determining that they may compete against one
                 another. As a result, Boga's interpretation is not reasonable and the
                 district court did not err in rejecting that interpretation. See id.
                             Turning to the exclusive manufacturing agreement, Boga
                 argues that TMC may not form a business with Fuller, which is what he

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                       maintains TMC did by having Faris obtain a minority interest in Disaster
                       Recovery Vehicles. But this argument ignores the fact that it is Foris, who
                       was not a party to the underlying case, and not TMC, who went into
                       business with Fuller. Moreover, the exclusive manufacturing agreement
                       only prohibits TMC from building mobile banking chassis for a client other
                       than Boga or Fuller, and thus, it does not preclude TMC from producing
                       such chassis for Fuller's company, Disaster Recovery Vehicles.
                                     We have considered appellant's other arguments and conclude
                       that they lack merit. Thus, under these circumstances, we agree with the
                       district court that no genuine issues of material fact exist such that the
                       district court did not err in granting summary judgment to respondents on
                       Boga's complaint. Wood, 121 Nev. at 729, 121 P.3d at 1029.
                                     As to the award of attorney fees, Boga argues that the district
                       court abused its discretion when awarding fees because Boga's complaint
                       was not groundless as brought or maintained. We review the district
                       court's award of attorney fees under NRS 18.010(2)(b) for an abuse of
                       discretion.   Bobby Berosini, Ltd. v. PETA,    114 Nev. 1348, 1353-54, 971
P.2d 383, 386-87 (1998). Having reviewed the record and the parties'
                       arguments, we do not perceive any abuse of discretion in the grant of fees.
                       See id.
                                     Accordingly, we
                                     ORDER the judgment of the district court AFFIRMED.



                                                    /        J2c-c-C-7      ,J.
                                                 Hardesty


                                                                    Olga                       J.
                       Douglas                                     Cherry
SUPREME COURT
        OF
     NEVADA
                                                              4
(0) 1947A    .01;g3n
                cc:   Hon. Lidia Stiglich, District Judge
                      Margo Piscevich, Settlement Judge
                      Robison Belaustegui Sharp & Low
                      Laxalt & Nomura, Ltd./Reno
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) I947A